Filed 10/27/15 P. v. De Leon CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063490

v.                                                                       (Super.Ct.No. RIF1406969)

SOPHIA DE LEON,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Theresa Osterman Stevenson, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Sophia De Leon appeals from an order denying

her petition to reduce her conviction to a misdemeanor, pursuant to Penal Code

section 1170.18.1 We find no error and will affirm the order.

                               PROCEDURAL BACKGROUND

         Defendant was charged by felony complaint with possession of methamphetamine

in a penal institution. (§ 4573.8, count 1.) The complaint also alleged that she had

served 10 prior prison terms. (§ 667.5, subd. (b).) On May 23, 2014, defendant entered a

plea agreement and pled guilty to count 1 and admitted two of the prison priors. She also

admitted that she violated the terms of her mandatory supervision in a separate case (case

No. RIF1305798), based on this conviction. A trial court sentenced defendant to a total

term of four years in state prison, to run concurrent with her sentence in case

No. RIF1305798. The court also dismissed the remaining allegations.

         In November 2014, California voters approved Proposition 47 (effective

November 5, 2014). (§1170.18.) “Proposition 47 makes certain drug- and theft-related

offenses misdemeanors, unless the offenses were committed by certain ineligible

defendants. These offenses had previously been designated as either felonies or wobblers

(crimes that can be punished as either felonies or misdemeanors).” (People v. Rivera

(2015) 233 Cal.App.4th 1085, 1091.) “Proposition 47 also created a new resentencing

provision: section 1170.18. Under section 1170.18, a person ‘currently serving’ a felony


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.




                                                2
sentence for an offense that is now a misdemeanor under Proposition 47, may petition for

a recall of that sentence and request resentencing in accordance with the statutes that

were added or amended by Proposition 47.” (Id. at p. 1092.)

         On December 1, 2014, defendant sent a handwritten letter to the district attorney’s

office, requesting to be resentenced under Proposition 47 in the instant case and a prior

case.2

         On March 12, 2015, the court denied the petition because defendant’s current

offense was not a qualifying felony under section 1170.18.

                                          DISCUSSION

         Defendant appealed and, upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the

case and one potential arguable issue: whether the court erred in denying defendant’s

petition for resentencing under Proposition 47. Counsel has also requested this court to

undertake a review of the entire record.

         We offered defendant an opportunity to file a personal supplemental brief, which

she has not done.

         Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.



         2   This appeal only concerns the petition in the instant case.




                                                 3
                                   DISPOSITION

       The judgment is affirmed.




                                                 HOLLENHORST
                                                           Acting P. J.


We concur:


McKINSTER
                         J.


KING
                         J.




                                        4